Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021, has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2021, was filed after the mailing date of the Notice of Allowance on February 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims 1-5 and 7-16 are presently pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on July 12, 2019.


Allowable Subject Matter
Claims 1-5 and 7-14 remain allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
While oxidative dehydrogenation catalysts comprising a component defined as AB2O4, a porous support, and one or more dilution fillers are known in the art, the n-layer structure of said catalysts, especially the respective amounts of AB2O4, porous support, and one or more dilution fillers in each of the layer structures, as recited in the instant claims, is not known in the art.  
Exemplary prior art includes Maat et al. (U. S. Patent Publication No. 2016/0023963), which teaches an oxidative dehydrogenation reactor containing first, second, and third reaction zones, which contain oxydehydrogenation catalysts (see Figure 3).  The catalysts disclosed therein do not read upon Applicants’ claimed catalysts (see, for example, paragraph 
Additionally, the references cited in the aforementioned Information Disclosure Statement do not detract from the patentability of Applicants’ claims.  
For example, while Tetsuo et al. (JP 2016-169183) teach a fixed-bed flow catalytic reaction tower, the catalyst mixture disclosed by Tetsuo et al. does not read upon the catalyst recited in Applicants’ claims (see paragraphs [0013] and [0014] of Tetsuo et al.), nor does this reference teach or suggest the limitations of Applicants’ claims regarding catalyst system and the n-layer structure recited therein.  
Further, Hidenobu et al (JP 2012-077074) teach a composite oxide catalyst represented by a general formula that does not read upon Applicants’ claimed catalyst X (AB2O4), as the composite oxide catalyst of Hidenobu et al. requires the presence of molybdenum.  Additionally, this reference teaches a fixed bed reactor having the aforementioned composite oxide catalyst therein as a catalyst layer, along with a layer of non-reactive solid material, wherein the fixed bed reactor “may have a layer formed only of non-reactive solids” (paragraphs [0030] and [0031]); while the non-reactive solids read upon Applicants’ claim limitation “dilution fillers”, the layer formed only of said non-reactive solids, i.e., 100% non-reactive solids, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 15, 2021